     FREDERIC FLETCHER (CSBN 238038)
 1 417 2nd Street, Suite 204
     Eureka, CA 95501
 2 Telephone: (707) 502-2642
     FAX: (888) 979-8171
 3 Email: fletcher@lawca.us

 4 Attorney for Plaintiff KATHARINE KIRKPATRICK

 5 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 6     Including Professional Corporations
     TRACEY A. KENNEDY, Cal. Bar No. 150782
 7   NAMAL TANTULA, Cal. Bar No. 247373
     TIMOTHY T. KIM, Cal. Bar No. 314365
 8   333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
 9   Telephone: 213.620.1780
     Facsimile: 213.620.1398
10   Email:       tkennedy@sheppardmullin.com
                  namaltantula@sheppardmullin.com
11                tkim@sheppardmullin.com
12 Attorneys for Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

13 COMPANY

14                             UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16
     KATHARINE KIRKPATRICK,        )         CASE NO.: 19-cv-03696-RMI
17                                 )
           Plaintiff,              )         JOINT STIPULATION TO CONTINUE
18                                 )         CASE MANAGEMENT CONFERENCE
           v.                      )
19                                 )
                                   )         Date: April 7, 2020
20   STATE FARM MUTUAL             )         Time: 1:00 p.m.
     AUTOMOBILE                    )         Courtroom: Federal Court Building
21   INSURANCE COMPANY and DOES 1- )         3140 Boeing Avenue
     10 INCLUSIVE,                 )         McKinleyville, CA 95519
22                                 )         Judge: Honorable Robert M. Illman.
          Defendant.               )
23

24

25

26

27 JOINT STIPULATION TO CONTINUE CMC
     19-CV-03696-RMI
28   SMRH:4847-0270-0217.1                  -1-
 1            TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL
 2 OF RECORD:

 3            Plaintiff Katharine Kirkpatrick (“Plaintiff”), and Defendant State Farm Mutual
 4 Automobile Insurance Company ( “Defendant”) hereby stipulate to continue the Case

 5 Management Conference in this action, currently scheduled for April 7, 2020 to July 7,

 6 2020 or an available date soon thereafter.

 7            WHEREAS, Plaintiff filed her Complaint in this matter in the Superior Court of
 8 California, County of Humboldt, on April 30, 2019.
 9            WHEREAS, Defendant filed a Notice of Removal and removed this case to the
10 United States District Court, Northern District of California, on June 25, 2019.

11            WHEREAS, the parties appeared for a Case Management Conference on
12 September 24, 2019, and were referred to Magistrate Judge Nathanael Cousins to

13 participate in a settlement conference.

14            WHEREAS, the parties appeared before Judge Cousins on November 19, 2019,
15 and a settlement conference was set for January 16, 2020.

16            WHEREAS, the parties rescheduled the January 16, 2020 settlement conference to
17 March 5, 2020 to allow additional time for the parties to confirm a date for Plaintiff’s

18 deposition in January 2020.

19            WHEREAS, due to unforeseen circumstances, including a sick child and flight
20 cancellations due to severe weather conditions in Eureka, CA (Plaintiff’s location), the

21 parties rescheduled the March 5, 2020 settlement conference to May 7, 2020, which the

22 parties anticipate will be continued in light of COVID-19 Orders.

23            WHEREAS, due to the Safer at Home Orders, Plaintiff’s deposition has not yet
24 been taken, and the parties are conferring regarding a potential video deposition via

25 Zoom or other teleconference service in May or June 2020.

26

27 JOINT STIPULATION TO CONTINUE CMC
     19-CV-03696-RMI
28   SMRH:4847-0270-0217.1                      -2-
 1            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED
 2 between all parties to this action that the Case Management Conference should be

 3 continued to July 9, 2020 or an available date soon thereafter.

 4

 5            IT IS SO STIPULATED.
 6

 7
                                                 Respectfully submitted,
 8
                                                 Sheppard Mullin, Richter, & Hampton, LLP
 9

10
     Dated: April 2, 2020                By:     /s/ Timothy T. Kim
11                                               TRACEY A. KENNEDY
                                                 NAMAL TANTULA
12                                               TIMOTHY T. KIM
13                                               Attorneys for Defendant State Farm Mutual
                                                 Automobile Insurance Company
14

15

16                                               FLETCHER LAW OFFICES
17 Dated: April 2, 2020                  By:     /s/Frederic Fletcher
                                                 FREDERIC FLETCHER
18                                               Attorney for Plaintiff Katharine Kirkpatrick
19                                               ** Pursuant to Civ. L.R. 5-1(i)(3), the
                                                    filer of the document has obtained
20                                                  approval from this signatory.

21
                                                 ORDER
22
      The Case Management Conference previously set for April 7, 2020 is reset to July 7, 2020 at 2:00 p.m.
23    The parties shall appear by phone by dialing 888-684-8852/Access Code 1868782.

24   DATED: 4/6/2020
                                                    _________________________________________
25                                                  ROBERT M. ILLMAN
                                                    UNITED STATES MAGISTRATE JUDGE
26

27 JOINT STIPULATION TO CONTINUE CMC
     19-CV-03696-RMI
28   SMRH:4847-0270-0217.1                             -3-
